20-05027-rbk Doc#94-1 Filed 10/12/20 Entered 10/12/20 19:07:09 Exhibit A Pg 1 of 5




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 In re:                                   §               Chapter 11
 KRISJENN RANCH, LLC,                     §
        Debtor                            §            Case No. 20-50805
                                          §
 _________________________________________________________________________

 KRISJENN RANCH, LLC and                     §
 KRISJENN RANCH, LLC-SERIES                  §
 UVALDE RANCH, and KRISJENN                  §
 RANCH, LLC-SERIES PIPELINE                  §
 ROW as successors in interest to            §
 BLACKDUCK PROPERTIES, LLC,                  §
      Plaintiffs                             §
                                             §
 v.                                          §
                                             §
 DMA PROPERTIES, INC., and                   §
 LONGBRANCH ENERGY, LP,                      §        Adversary No. 20-05027
       Defendants                            §
 _________________________________________________________________________
 DMA PROPERTIES, INC,                        §
       Cross-Plaintiff/Third Party Plaintiff §
 v.                                          §
 KRISJENN RANCH, LLC,                        §
 KRISJENN RANCH, LLC-SERIES                  §
 UVALDE RANCH, and KRISJENN                  §
 RANCH, LLC-SERIES PIPELINE ROW,             §        Adversary No. 20-05027
 BLACK DUCK PROPERTIES, LLC,                 §
 LARRY WRIGHT, and JOHN TERRILL              §
       Cross-Defendants/Third-Party          §
       Defendants

  KRISJENN RANCH, LLC, KRISJENN RANCH, LLC-SERIES UVALDE RANCH, AND
KRISJENN RANCH, LLC-SERIES PIPELINE ROW, AS SUCCESSORS IN INTEREST TO
  BLACK DUCK PROPERTIES, LLC’S SUR-REPLY TO DMA PROPERTIES, INC.’S
REPLY IN SUPPORT OF MOTION FOR PARTIAL SUMMARY JUDGMENT ON DMA’S
          OWNERSHIP INTEREST IN THE BIGFOOT NOTE PAYMENTS

TO THE HONORABLE CHIEF BANKRUPTCY JUDGE RONALD B. KING:

      COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

Debtors’ Sur-Reply to DMA’s Motion for Summary                                         1
Judgment on Bigfoot Note Payments
20-05027-rbk Doc#94-1 Filed 10/12/20 Entered 10/12/20 19:07:09 Exhibit A Pg 2 of 5




the “Debtors”), and file this Sur-Reply to DMA Properties, Inc.’s Reply in Support of Motion for

Partial Summary Judgment on DMA’s Ownership Interest in the Bigfoot Note Payments, and

would respectfully show as follows:

                                          ARGUMENT

  I.   DMA Cannot Raise Arguments for the First Time in Its Reply Brief

       “[I]t is a well-settled prudential doctrine that courts generally will not entertain new

arguments first raised in a reply brief.” Benton v. Laborers’ Joint Training Fund, 121 F.Supp.3d

41, 51 (D.D.C. 2015); see also McBride v. Merrell Dow & Pharm., 800 F.2d 1208, 1211 (D.C.

Cir. 1986) (“Considering an argument advanced for the first time in reply brief . . . is not only

unfair . . . , but also entails the risk of an improvident or ill-advised opinion on the legal issues

tendered.” (citations omitted)); Conservation Force v. Salazar, 916 F.Supp.2d 15, 22

(D.D.C. 2013) (holding a party forfeits argument made for the first time in its reply brief); Baloch

v. Norton, 517 F.Supp.2d 345, 348 n.2 (D.D.C. 2007) (“If the movant raises arguments for the first

time in his reply to the non-movant’s opposition, the court will either ignore those arguments in

resolving the motion or provide the non-movant an opportunity to respond to those arguments by

granting leave to file a sur-reply.”). Courts in the Fifth Circuit “do not consider new arguments

brought up at this late stage.” See Hollis v. Lynch, 827 F.3d 436, 451 (5th Cir. 2016) (“Reply

briefs cannot be used to raise new arguments.”).

       Here, DMA attempts to argue it is a third-party beneficiary for the first time in its reply

brief. Debtors should not be required to anticipate arguments that have not been made in DMA’s

motion for summary judgment. Debtors’ response addressed the arguments that were made in

DMA’s motion, and DMA should be precluded from now raising new arguments for the first time

in its reply brief because Debtors are deprived of the opportunity to respond to these arguments.



Debtors’ Sur-Reply to DMA’s Motion for Summary                                                      2
Judgment on Bigfoot Note Payments
20-05027-rbk Doc#94-1 Filed 10/12/20 Entered 10/12/20 19:07:09 Exhibit A Pg 3 of 5




       DMA asks this Court to assume, as a matter of law, that DMA is the intended third-party

beneficiary of a contract between Black Duck and SCMED. While that issue may need to be

resolved by the Court, DMA failed to raise the argument in its motion for summary judgment, and

is not entitled to this assumption as a matter of law. To hold otherwise would not only be unfair,

but it would also entail the risk that this issue will not be fully developed on the summary judgment

record. For these reasons, the Court should ignore DMA’s third-party beneficiary arguments that

were raised for the first time in its reply to Debtors’ opposition. See Baloch, 517 F.Supp.2d at 348

n.2; see also Hollis, 827 F.3d at 451. Absent DMA meeting its burden regarding third-party

beneficiary status, DMA is unable to show the contract between DMA and Black Duck is

supported by consideration. Therefore, the Court should deny DMA’s Motion for Partial Summary

Judgment on the Bigfoot Note Payments.

       Alternatively, the Court should allow Debtors adequate time to respond to the new

arguments raised in DMA’s reply. The Fifth Circuit has stated that Federal Rule of Civil Procedure

56 “requires the court to give the non-movant an adequate opportunity to respond prior to a ruling.”

Vais Arms, Inc. v. Vais, 383 F.3d 287, 292 (5th Cir. 2004). “Although the [Fifth Circuit has] not

comprehensively identified all the circumstances under which a district court may rely on

arguments and evidence presented for the first time in a reply brief . . . , those circuits that have

expressly addressed this issue have held that a district court may rely on arguments and evidence

presented for the first time in a reply brief as long as the court gives the nonmovant an adequate

opportunity to respond.” Id.

      WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

denying DMA Properties, Inc.’s Motion for Partial Summary Judgment on DMA’s Ownership

Interest in the Bigfoot Note Payments, or, alternatively, give Debtors adequate time to respond to



Debtors’ Sur-Reply to DMA’s Motion for Summary                                                     3
Judgment on Bigfoot Note Payments
20-05027-rbk Doc#94-1 Filed 10/12/20 Entered 10/12/20 19:07:09 Exhibit A Pg 4 of 5




the new issues raised in DMA’s reply brief, and for such further relief as the Court may deemed

them justly entitled.


      Dated: October 11, 2020.

                                     Respectfully submitted,

                                    MULLER SMEBERG, PLLC

                              By:     /s/ John Muller
                                     C. John Muller IV
                                     State Bar No. 24070306
                                     john@muller-smeberg.com
                                     Ronald J. Smeberg
                                     State Bar No. 24033967
                                     ron@smeberg.com
                                     Ezekiel J. Perez
                                     State Bar No. 24096782
                                     zeke@muller-smeberg.com
                                     MULLER SMEBERG, PLLC
                                     111 W. Sunset Rd.
                                     San Antonio, TX 78209
                                     Telephone: 210-664-5000
                                     Facsimile: 210-598-7357

                              ATTORNEYS FOR DEBTORS




Debtors’ Sur-Reply to DMA’s Motion for Summary                                               4
Judgment on Bigfoot Note Payments
20-05027-rbk Doc#94-1 Filed 10/12/20 Entered 10/12/20 19:07:09 Exhibit A Pg 5 of 5




                                  CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing document was served on
all counsel of record by way of e-service through the CM/ECF system by notice of electronic
filing or via email on the 11th day of October 2020:

Michael Black                                          Natalie Wilson
BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
San Antonio, Texas 78209                               San Antonio, TX 78212
210-829-2022                                           210-736-6600
210-829-2021 fax                                       lwilson@langleybanack.com
mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
Attorneys for Longbranch Energy, LP
and DMA Properties, Inc.                               Jeffery Duke
                                                       DUKE BANISTER MILLER & MILLER
Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
Christen Mason Hebert                                  Katy, Texas 77494
JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
400A
Austin, Texas 78737                                    William Germany
512-399-3150                                           BAYNE, SNELL, & KRAUSE
512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                       F- (210) 824-3937
Timothy Cleveland                                      wgermany@bskaw.net
CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
4611 Bee Cave Road, Suite 306B
Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
512-689-8698                                           TRUSTEE
tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                       shane.p.tobin@usdoj.gov
                                                       United States Trustee

                                                 /s/ John Muller
                                                C. John Muller IV




Debtors’ Sur-Reply to DMA’s Motion for Summary                                                   5
Judgment on Bigfoot Note Payments
